COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-273-CV
  
  
DON 
E. FOSTER                                                                    APPELLANT
  
V.
  
JADENE 
C. FOSTER                                                                  APPELLEE
  
  
------------
FROM 
THE 322ND DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
    
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
November 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.